Case 7:20-cv-00297-NKM-JCH Document 14 Filed 08/07/20 Page 1 of 7 Pageid#: 107



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

 SHANNON ODELL MILLER,        )
     Plaintiff,               )                       Civil Action No. 7:20cv00297
                              )
 v.                           )                       MEMORANDUM OPINION
                              )
 WASHINGTON COUNTY VA.        )                       By: Norman K. Moon
 VICTIMS ASSISTANCE DIRECTOR, )                       Senior United States District Judge
      Defendant.              )

        Plaintiff Shannon Odell Miller, a Virginia inmate proceeding pro se, filed this action

 pursuant to 42 U.S.C. § 1983. The complaint is now before the court for review pursuant to 28

 U.S.C. § 1915A(a). For the reasons discussed herein, I conclude that Miller’s complaint fails to

 state a claim under § 1983 and instead is barred by the principles set forth in Heck v. Humphrey,

 512 U.S. 477 (1994). Thus, it must be dismissed.

                                       I.   BACKGROUND

        Miller’s complaint names a single defendant, the “Victims Assistance Director” for

 Washington County, Virginia. He does not identify that person by name. His complaint does

 not contain much detail, but he appears to be challenging the restitution portion of a sentence he

 received in a criminal case in Washington County. Specifically, he states that he “was sentenced

 for failure to pay restitution on a claim without a hearing.” He asserts that the amount of the

 victim’s claim was false and that “the amount being as high as it is affected his sentence.” He

 appears to allege that defendant gave a “false” amount of damages to the court. He then states

 that “[t]he property is being lived in, not destroyed as reported” by defendant. His complaint

 seeks “as much relief [as] possible for this cover-up.” (Compl. 2, Dkt. No. 1.) Based on later-

 submitted documents that he has filed, the restitution amount related to a house allegedly

 destroyed or damaged by arson, but which he contends was not irreparably damaged and so the

 restitution amount should have been lower.
Case 7:20-cv-00297-NKM-JCH Document 14 Filed 08/07/20 Page 2 of 7 Pageid#: 108



          Although his complaint did not provide any dates or any case number for his underlying

 criminal conviction, Miller has since filed additional documents that provide much of that

 information. (Dkt. Nos. 5, 11.) They include documents from the relevant criminal case,

 documents he filed earlier in 2020 in the Washington County Circuit Court raising these issues,

 and correspondence between Miller and the Clerk of that court. Taken together, the documents

 make clear that the restitution at issue was imposed as part of a criminal judgment in Washington

 County in a number of related criminal cases: Nos. CR12-775, -777, -778, -780, -781, -783,

 -784, -786, -787, -789, -790, -791, -793, -794, and -1119. (See, e.g., Dkt. No. 5 at 7–10

 (amended conviction and sentencing order entered in all cases).)

          These documents, as well as publicly available records from the Washington County

 Circuit Court, reflect that Miller was initially sentenced, in 2012, to a total eighty-five year

 sentence on his felonies and a 12-month misdemeanor sentence, with 79 years, 11 months and

 the 12-month misdemeanor sentence all suspended. (Id. at 10.) That court’s 2012 judgment also

 included total restitution in the amount of $158,912.95, most of which related to the alleged

 destruction of a residential property in Damascus, Virginia. Miller was required to pay $50

 monthly toward his costs and restitution, beginning 60 days after his release from incarceration.

 (Id.)

          After his initial release, Miller’s probation was revoked twice in many of these cases—

 once on January 18, 2018, and then again on April 25, 2019. 1 See, e.g., Commonwealth v.

 Miller, CR12-775-01 and -02 (Washington County Circuit Court). In 2018, he was sentenced to

 six months upon revocation; in 2019, the court imposed a five-year sentence, but stated that the

 five-year term would satisfy Miller’s obligations to the Commonwealth as far as time in custody


          1
             See Fed. R. Evid. 201(b)(2) (permitting a federal court to take judicial notice of certain facts); Colonial
 Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239–40 (4th Cir. 1989) (explaining that a federal court may take judicial
 notice of state court proceedings that directly relate to the issues pending in the federal court).
                                                             2
Case 7:20-cv-00297-NKM-JCH Document 14 Filed 08/07/20 Page 3 of 7 Pageid#: 109



 was concerned. See id; see also Dkt. No. 5 at 20–22 (partial transcript of 2019 revocation).

        Based on everything he has submitted, Miller seems to be challenging either his 2012

 sentence (which included the restitution amount to begin with) or his 2019 revocation sentence.

 As to the latter, he claims that the sentence was impacted by the original erroneous restitution

 because the court stated that it was “struggling with the restitution.” (Id. at 21.) In either event,

 it is important to the analysis under Heck that his 2019 revocation sentence was a criminal

 sentence and the restitution imposed back in 2012 was part of a criminal sentence. See

 McCullough v. Commonwealth, 568 S.E.2d 449, 450–51 (Va. Ct. App. 2002) (discussing

 Virginia’s statutory scheme for ordering restitution and noting the discretion of the sentencing

 judge to determine restitution amounts); see also United States v. Cohen, 59 F.3d 490, 496 (4th

 Cir. 2006) (collecting authority holding that restitution is part of a criminal defendant’s

 sentence). Moreover, it does not appear that his conviction or either sentence has been vacated

 or otherwise overturned.

                                          II. DISCUSSION

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

 a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

 of a governmental entity.” Pleadings of self-represented litigants are accorded liberal

 construction and held to a less stringent standard than formal pleadings drafted by lawyers.

 Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does not mean,

 however, that the court can ignore a clear failure in pleadings to allege facts setting forth a claim

 cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d 387, 391

 (4th Cir. 1990).

        As an initial matter, Miller does not identify what federal or constitutional right he

 believes was violated by the allegedly “false” information provided to the sentencing court. “To

                                                   3
Case 7:20-cv-00297-NKM-JCH Document 14 Filed 08/07/20 Page 4 of 7 Pageid#: 110



 state a claim under § 1983[,] a plaintiff must allege the violation of a right secured by the

 Constitution and laws of the United States, and must show that the alleged deprivation was

 committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85

 (4th Cir. 2017) (internal quotation marks omitted). It is established, though, that a sentencing

 decision based on materially false or unreliable evidence can violate due process. Jefferson v.

 Berkebile, 688 F. Supp. 2d 474, 485 (S.D. W. Va. 2010) (citations omitted). I thus construe his

 complaint as raising a due process claim.

        If Miller is attempting to challenge the original restitution amount as improper or invalid,

 however, then his claim is almost certainly barred by the applicable statute of limitations and

 subject to dismissal on this ground, pursuant to 28 U.S.C. § 1915A(b)(1). When it is clear from

 the face of a § 1983 complaint that the plaintiff’s claim is barred by the applicable statute of

 limitations, the court may summarily dismiss the complaint without prejudice as legally

 frivolous. Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 956 (4th Cir. 1995) (en banc); see

 also Eriline Co. S.A. v. Johnson, 440 F.3d 648, 656–57 (4th Cir. 2006) (explaining that Nasim

 remains good law insofar as it allows a statute of limitations defense to be raised and considered

 sua sponte for in forma pauperis complaints, because district courts have an obligation to screen

 such complaints).

        A § 1983 claim based on events that occurred in Virginia is subject to Virginia’s statute

 of limitations for general personal injury claims, see Owens v. Okure, 488 U.S. 235, 239–40

 (1989), which requires an action be brought within two years of its accrual. Va. Code Ann.

 § 8.01-243(A); A Soc’y Without A Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011)

 (explaining that the statute of limitations for § 1983 claims is the state limitations period for

 personal injury actions and in Virginia, that period is two years). The time of accrual is

 governed by federal law, which directs that “a cause of action accrues when the plaintiff

                                                   4
Case 7:20-cv-00297-NKM-JCH Document 14 Filed 08/07/20 Page 5 of 7 Pageid#: 111



 possesses sufficient facts about the harm done to him that reasonable inquiry will reveal his

 cause of action.” Nasim, 64 F.3d at 955; see also A Soc’y Without A Name, 655 F.3d at 348 (“A

 civil rights claim accrues when the plaintiff ‘knows or has reason to know of the injury which is

 the basis of the action.’”) (citing Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)).

           Miller does not specifically state when he learned of the alleged falsity of the restitution

 amount. The facts he has pled, however, do not include any assertion that he did not know the

 amount of the restitution back in 2012, when it was made part of his criminal judgment, or that

 he did not know then the facts that he alleges show that the amount was false. Thus, based on

 the face of the complaint, Miller’s civil claim as to events that occurred in 2012 is time-barred.

           Furthermore, and regardless of whether Miller is challenging his 2012 original criminal

 sentence or his 2019 revocation sentence, Miller’s claim is barred by Heck v. Humphrey, 512

 U.S. 477 (1994). Heck precludes a § 1983 claim that would “necessarily imply the invalidity of

 [the plaintiff’s] conviction or sentence,” because “civil tort actions are not appropriate vehicles

 for challenging the validity of outstanding criminal judgments.” Id. at 486–87. Instead, “habeas

 corpus is the appropriate remedy” for a state prisoner to challenge his conviction or sentence. Id.

 at 482.

           Heck thus held that if granting relief on a civil claim would necessarily call into question

 the validity of a criminal judgment, then the civil case cannot proceed unless the conviction has

 been “reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

 authorized to make such determination, or called into question by a federal court’s issuance of a

 writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486–87.

           For Heck to apply and bar a plaintiff’s § 1983 claim, two requirements must be met: (1) a

 judgment in favor of the plaintiff must necessarily imply the invalidity of the plaintiff’s

 conviction or sentence; and (2) the claim must be brought by a claimant who is either (a)


                                                     5
Case 7:20-cv-00297-NKM-JCH Document 14 Filed 08/07/20 Page 6 of 7 Pageid#: 112



 currently in custody or (b) no longer in custody because the sentence has been served, but

 nevertheless could have practicably sought habeas relief while in custody. Covey v. Assessor of

 Ohio Cty., 777 F.3d 186, 197 (4th Cir. 2015) (citations and alterations omitted).

          The first requirement is satisfied here because Miller’s claims concerning his restitution

 necessarily call into question the validity of his criminal judgment. In his complaint, he deems

 the restitution to be based on false evidence and improper, which is a direct challenge to the

 validity of a portion of his criminal sentence. See Martinez v. Chappell, No. C 12-4356 PJH,

 2013 WL 504809, at *2 (N.D. Cal. Feb. 11, 2013) (“Plaintiff is challenging the validity of the

 restitution aspect of his conviction, but the conviction has not been invalidated, so this claim

 must be dismissed.”). Moreover, Miller does not allege—and the court records discussed above

 refute—that his original conviction (or revocation sentence) has been reversed, expunged, or

 otherwise called into question. Indeed, those records indicate that he is currently serving the

 most recent revocation sentence.

          As to the second Heck requirement, to the extent Miller’s claims call into question his

 2019 sentence, he clearly is in custody on that sentence. As to his 2012 sentence, he is no longer

 in custody. But he had an active sentence of more than five years in custody, which should have

 been ample time for him to file a habeas action challenging the restitution. 2 Thus, the second

 requirement appears satisfied as to both sentences, as well.

          For all of these reasons, Miller’s claims are barred by Heck. 3




          2
             Even if Miller was unable to challenge his restitution order while he was in custody, that does not save
 his claim. As already discussed, a § 1983 challenge to the 2012 sentence is barred by the applicable statute of
 limitations, even if not barred by Heck.
          3
            I decline to construe Miller’s complaint as a petition for writ of habeas corpus, pursuant to 28 U.S.C.
 § 2254, because it does not appear that he has yet exhausted the remedies available in Virginia state courts. See 28
 U.S.C. § 2254(b); Preiser v. Rodriguez, 411 U.S. 475, 477 (1973). The exhaustion requirement is satisfied by
 seeking review of a claim in the highest state court with jurisdiction to consider the claim. O’Sullivan v. Boerckel,
 526 U.S. 838, 845 (1999).
                                                           6
Case 7:20-cv-00297-NKM-JCH Document 14 Filed 08/07/20 Page 7 of 7 Pageid#: 113



                                              III. CONCLUSION

         For the foregoing reasons, Miller’s complaint will be dismissed without prejudice for

 failure to state a claim. 4 An appropriate order will be entered.

         ENTER: This ___day
                     7th    of August, 2020.




          4
             As the Supreme Court recently recognized, not all U.S. Courts of Appeals treat a case dismissed pursuant
 to Heck as a dismissal “for failure to state a claim.” Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1724 n.2 (2020).
 The Fourth Circuit does not appear to have spoken on the issue of whether such a dismissal is for failure to state a
 claim, but it has noted in an unpublished decision that a dismissal pursuant to Heck should be without prejudice.
 Omar v. Chasanow, 318 F. App’x 188, 189 (4th Cir. 2009) (per curiam). Here, Miller’s claims are subject to
 dismissal on several grounds, and so dismissal without prejudice on the basis that he has failed to state a claim is
 appropriate.
                                                          7
